Title: King George III: Commission for Determining the New York–New Jersey Boundary, 26 June 1767
From: George III, King of Great Britain and Ireland
To: 


By documents dated June 23 and 24, 1664, the Duke of York granted to his friends, John Lord Berkeley and Sir George Carteret, a tract of land to be called New Ceserea or New Jersey, part of the much larger territory his brother, Charles II, had recently granted him. In these indentures the duke had defined the boundaries of the New Jersey grant in part as running along the Delaware “Northward as farre as the Northernmost Branch of the said Bay or River of Delaware which is in fourtie one degrees and fourtie Minutes of Lattitude and Crosseth over thence in a Straight Line to Hudsons River in fourty one degrees of Lattitude.”
Again and again during the century that followed there were futile efforts to effect an agreement between the two provinces of New York and New Jersey as to precisely where the terminal points on this boundary should be established and, consequently, just where the line itself should run. Individuals occupying lands in the area involved who based their titles on grants from the government of New York or the proprietors of East Jersey were in danger of being ejected by officials from the other province; disturbances inevitably followed, and riots and other outrages were all too common.
At last, during the years 1762–64 the assemblies and governors of the two provinces passed acceptable acts for the adjudication of the boundary by a royally appointed commission. After some difficulties had been resolved concerning the commissioners to be appointed, the Privy Council committee accepted the draft commission printed below, and on June 26, 1767, the King approved it by order in council.
Apparently the inclusion of Franklin’s name among the appointees was based on the assumption that he would have returned to America before the group would be ready to act. Since he remained in Great Britain until 1775, however, he took no part in the commission’s activities. Actually, only six of the thirteen appointees did appear when, after further delays, the commission held its first formal meeting in July 1769. Ultimately it set the northwesterly end of the boundary line at 41 degrees, 21 minutes, and 37 seconds, north latitude, at the point where the Mackhackimack (Neversink) River flows into the Delaware, and the southeasterly end at the Hudson River at 41 degrees. Though both provinces threatened to appeal the decision to the King, they finally accepted it and passed acts approving the action of the commission. On Nov. 30, 1774, representatives of both provinces reported the completion of the survey and the erection of forty-eight numbered stone monuments at one-mile distances along the whole boundary line.
 
[June 26, 1767]
George the Third by the Grace of God of Great Britain France and Ireland King Defender of the Faith &c. To our Trusty and well beloved John Temple Esqr. Surveyor General of the Customs for the Northern District of America Peter Randolph Esquire Surveyor General of the Customs for the Southern District of America, Charles Stewart Esquire Surveyor General of the Customs for the District of Quebec Andrew Elliot Esquire Receiver General of our Quit-Rents in the province of New York Chambers Russell Esquire Judge of the Court of Vice Admiralty for the Province of the Massachusets Bay, William Allen Esquire Chief Justice of the province of Pensylvania Samuel Holland Esquire Surveyor General of Lands for the Northern District of America William De Brahm Esquire Surveyor General of Lands for the Southern District of America Andrew Oliver Esqr. Secretary of the province of the Massachusets Bay, Charles Morris Esquire Surveyor of Lands and one of the Council of the Province of Nova Scotia, Payton Randolph Esquire Attorney General and one of the Council of Virginia, Benjamin Franklin Esquire of the Province of Pensilvania, and Jared Ingersoll Esquire of the Colony of Connecticut Greeting WhereAS the Boundary or Partition Line between our Colonies of New York and Nova Cesaria or New Jersey from the Station on Hudsons River to the Station on Delawar River hath not hitherto been duly ascertained from which unsettled State of the Boundaries of our said two Colonies not only the Extent of their respective Jurisdictions remains uncertain and the Due and Regular Administration of Government in both Colonies is by that means greatly Impeaded but also frequent and Dangerous Riots have been occasioned and are Still likely to arise as well Concerning the Extent of the respective Jurisdictions as the property of the Soil to the Great Disturbance of the publick peace and the Manifest discouragement of our Good Subjects in the settlement and Improvement of that part of our Dominion. And WhereAS our said Colonies of New York and New Jersey have by acts passed in their respective General Assemblies concurred in Submitting the property of Lands in both Colonies to such a Method of Decision as to us by our Royal Commission or otherwise should seem meet in which Acts they have made provision for defraying the Expence which may attend the Execution of this Salutary Measure and have also appointed agents therein named in behalf of each Colony to manage the said Controversy of which Acts of Assembly laid before us in our Council We have been Graciously pleased to Declare our Royal approbation Know Ye therefore that We reposing Special Trust and Confidence in your Knowledge Ability and Integrity, have nominated Authorized and appointed and Do by these presents Nominate authorize and appoint You the said John Temple, Peter Randolph, Charles Stewart, Andrew Elliot Chambers Russell William Allen, Samuel Holland, William De Brahm Andrew Oliver Charles Morris Payton Randolph Benjamin Franklin and Jared Ingersoll or any five or more of You to be our Commissioners for ascertaining Settling Adjusting and Determining the Boundary aforesaid between our said two Colonys of New York and New Jersey in such manner as from sufficient Evidence produced to you shall appear Just and Equitable. Our Will AND Pleasure therefore is, that after Notice shall be given to you and each of you or left at your respective places of Abode by any two of the agents named on the part of the Colony of New York and any two of the Agents named on the part of New Jersey jointly (not seperately) for Managing the said Controversy of this our Royal Commission to you directed and of the Day by the said Agents jointly assigned and appointed for holding the first Meeting at our City of New York within our said Colony being most Conveniently Situated for that purpose at least one Calendar Month before the Day to be by them so appointed for the said first meeting You do repair to our said City on the Day so appointed and there hold Your first meeting from which Day and any future Days of Adjournment You may adjourn to such time and times Place and places as may be most Convenient to you for the furtherance of the Business committed to Your Care hereby directing that of the Commissioners present at any Meeting he who is first named in the List of Commissioners shall preside at such meeting and shall Issue out the necessary Summons for such Witnesses as either party shall require and in Case five of You shall not be present on the Day of your first Meeting or on any other Day of adjournment then such as shall be present or a Majority of them shall and may Adjourn the further Execution of this Commission in manner aforesaid And We do direct that at the first meeting at which five of you shall be present You do make Choice of one or more Clerk or Clerks to enter Your Minutes and proceedings, and also make Choice of one or more Skilful persons as Surveyors to make and prepare Draughts and plans of the Country or Boundaries as from time to time there shall be occasion and to Discover survey and mark out such River or Rivers Branch or Branches thereof Latitudes Lines or Stations as You shall think Necessary and that you do Administer to Such Clerks Surveyors and other Persons as you shall employ an oath, or (if they be of the people called Quakers) an affirmation for the due and faithful Execution of their Trusts which oath or affirmation the Commissioners presiding at your respective meetings are hereby impowered to administer And our further Will and Pleasure is, that in Case either of Our said Colonies shall neglect to send to you our said Commissioner at your first or Second Meeting where five of you shall be present a plain and full State in Writing Signed by two or more of the Agents named on each side as aforesaid of the Demand or p[r]etensions of our said Colonies respectively, Describing where and in what place the Boundaries in Question do begin or Terminate whether that Termination be by a Line or Lines Latitude or Longitude by Rivers or other Waters by Branch or Branches of Rivers and Waters by Hills or Mountains or by any other Mark or Marks whatsoever and to what other Station or Stations the said Boundaries ought to run and in what manner and how far the same ought to run and Extend (to the End that Copies thereof may be mutually Exchanged in order to prevent any unnecessary Delay and that each party may come fully prepared) and in Case either of our said Colonies shall neglect to send to you our said Commissioners at your first or second Meeting where five of you shall be present the Names and places of abode of two of the said Agents of each side residing in their respective Colonies on either of whom or at whose place of abode any Notice Summons or Final Judgment of you our said Commissioners may be served or left, that then in each or either of these Cases you our said Commissioners or any five of you do proceed Exparte in the execution of this our Commission And We do further Direct and Command that no Witness or Witnesses be admitted to give Evidence but such as shall be Sworn or being of the people called Quakers shall take a Solemn Affirmation before you in open Court which Oath or affirmation, you or any five or more of you are hereby Impowered to administer, and that all Interrogatories and Questions which shall be put to such Witnesses before you shall be set down in Writing and that the whole of what such Witnesses shall depose shall also be set down in Writing by the said Clerk or Clerks in the presence of You and of the respective Witnesses, and that the same be read over to and Signed by the respective Witnesses And that You shall appoint such time as You shall find reasonable, within which time all the Witnesses on each side shall be produced to be Examined And We do further order and Direct that Enteries be made of all Charters Grants Deeds plans and other Written proofs received by You as Evidence, and also of all your proceedings and Resolutions and that such plans Maps or Draughts of such Boundaries as shall be agreed upon by You With a full Description thereof be annexed to Your Determination And our further Will and Pleasure is that when you shall have made your final Determination and Signed the same Copies thereof shall be forthwith sent to the two Agents of each of our said respective Colonies whose Names and places of abode have been certified unto You as before mentioned together with Notice of another meeting to be held by You at the distance of two Months or at such further reasonable time not exceeding three Calendar Months as You shall appoint at which future meeting the said Colonies or either of them who shall think themselves aggrieved may by two of their Agents as aforesaid enter their appeal to Us in Our privy Council with a Declaration what parts of the Determination made by you they respectively abide by or appeal from, But if either of Our said Colonies shall not enter their respective Appeals against such Determination at such last meeting, Our Will is that then no appeal shall be afterwards received or admitted, and in Case neither of our said Colonies shall then enter any appeal the Determination of you (being Confirmed by Us in Council) shall be final and Conclusive to both our said Colonies, And further our Will is that each of our said Colonies be permitted to take out at their own respective Expence Copies of the whole or any part of your proceedings to be attested by five or more of You Our Commissioners, and that you do return this our Commission together with all your proceedings thereto annexed attested by five or more of You to Us in Council. And Lastly Our Will is that the Charge of this Commission and of Carrying it into Execution and of You Our Commissioners Your Clerks Surveyors and officers be born and paid in equal Moieties by each of our said Colonies as in the aforementioned Acts of their respective General Assemblies is Stipulated to be done and performed In Witness whereof We have Caused these our Letters to be made patent.
 Endorsed: St. James’s June 26. 1767. Order in Council for appointing Commissioners to settle the Boundary between the Provinces of New York and New Jersey.
